NUMBER 13-22-00224-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


THE STATE OF TEXAS,                                                          Appellant,

                                            v.

MICHAEL ANTHONY VARGAS,                                                       Appellee.


                  On appeal from County Court at Law No. 5
                        of Cameron County, Texas.


                                       ORDER
 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      Appellant, the State of Texas, by and through the Assistant District Attorney in and

for Cameron County, Texas, has filed a motion for stay of proceedings in the above

cause. On April 25, 2022, the trial court granted a motion to suppress in trial court cause

19-CCR-4564.

      The State filed a notice of appeal in this cause and now requests that all further
proceedings be stayed pending disposition of its appeal. See TEX. CODE CRIM. PROC. ANN.

art. 44.01(e). The Court, having examined and fully considered the motion for stay of

proceedings, is of the opinion that said motion should be granted. The motion for stay is

hereby granted, and all trial court proceedings in this cause are ordered stayed pending

disposition of the State’s appeal.

                                                      PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
31st day of May, 2022.




                                           2